Case: 15-20634      Document: 00513960980         Page: 1    Date Filed: 04/20/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 15-20634                                   FILED
                                  Summary Calendar                             April 20, 2017
                                                                              Lyle W. Cayce
NICHOLAS D. BROOKS,
                                                                                   Clerk


                                                 Plaintiff-Appellant

v.

RYDER SYSTEM, INCORPORATED,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CV-2153


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Nicholas D. Brooks was an employee of Ryder Integrated Logistics, Inc.
and participated in the Ryder Texas Occupational Injury Benefit Plan. Ryder
System, Inc. (RSI) is the Plan Administrator under the Employment
Retirement Income Security Act (ERISA), 29 U.S.C. § 1001 et seq. In July 2013,
Brooks sustained a workplace injury which occurred when he fell off of a truck
and resulted in thumb and lower back injuries. Brooks’s medical and wage


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20634     Document: 00513960980     Page: 2   Date Filed: 04/20/2017


                                  No. 15-20634

replacement claims were ultimately denied: the medical claim on the grounds
that his thumb injury was excluded under the Plan because it was a
degenerative non-covered injury and he failed to keep two scheduled medical
appointments as required by the Plan, and the wage replacement claim on the
ground that he received full pay from the date of the injury through the date
of his termination, upon which time his benefits ceased under the Plan.
      Brooks filed this ERISA suit against RSI, claiming that RSI had wrongly
denied his claims for benefits and failed to timely respond to his request for
claim documents.     RSI’s motion for summary judgment was granted and
Brooks’s complaint was dismissed with prejudice. Brooks now challenges the
grant of summary judgment, arguing that (1) RSI abused its discretion by
denying his claim for medical benefits and wage replacement on the grounds
that his thumb injury was excluded under the Plan, that he failed to attend
two scheduled medical appointments, and that he received his wages until he
was terminated; and (2) RSI failed to timely provide him with the
administrative record, in violation of 29 U.S.C. § 1132(c)(1).
      We review the grant of summary judgment de novo, applying the same
standard as the district court. Pub. Citizen Inc. v. La. Att’y Disciplinary Bd.,
632 F.3d 212, 217 (5th Cir. 2011). “Standard summary judgment rules control
in ERISA cases.” Cooper v. Hewlett–Packard Co., 592 F.3d 645, 651 (5th Cir.
2009) (internal quotation marks and citation omitted). When, as here, the
language of a plan under ERISA grants the administrator discretionary
authority to construe the terms of the plan or determine eligibility for benefits,
the administrator’s determination must be upheld by a court unless it is found
to be an abuse of discretion. Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 110-
11 (2008). In the ERISA context, “[a]buse of discretion review is synonymous
with arbitrary and capricious review.” Cooper, 592 F.3d at 652.



                                        2
    Case: 15-20634     Document: 00513960980     Page: 3   Date Filed: 04/20/2017


                                  No. 15-20634

      On appeal, Brooks has presented nothing that would create a question
of material fact that the denials of his medical and wage replacement claims
were arbitrary and not supported by substantial evidence. See Ellis v. Liberty
Life Assur. Co. of Bos., 394 F.3d 262, 273 (5th Cir. 2004); FED. R. CIV. P. 56(a).
Nor has he presented anything that would create a question of material fact as
to the denial of his claim for administrative penalties. See id. Accordingly, the
district court did not err in granting summary judgment in favor of RSI.
      AFFIRMED.




                                        3